 Case 1:19-cv-22656-FAM Document 9 Entered on FLSD Docket 07/09/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
               Case Number: 1:19-cv-22656-FAM




NICHOLAS PAGAN,
       Plaintiff
V.
Zuuk Mediterranian Kitchen
       Defendant
________________________________/
RESPONSE TO ORDER REQUIRING CERTIFICATE OF COUNSEL REGARDING
ANY PRIOR FILINGS UNDER THE AMERICANS WITH DISABILITIES ACT

        Plaintiff,, by and through undersigned counsel, hereby files this Response to Order Requiring

 Certificate of Counsel Regarding Any Prior Filings under the Americans with Disabilities Act, and

 states as follows:


         1.        Searches were conducted utilizing the name of the Defendants and property

 address. The searches revealed that there was prior litigation involving the Defendants or its

 property relating to a claim under the Americans with Disabilities Act.


       2.   In the prior case which was subject to Defendant’s physical
 property and not its website as the present case is , a Consent Decree was
 entered on 4/16/18. Said Consent Decree has been attached to this Docket
 Entry as an exhibit.

         3.        N/A

         4.        N/A

         5.        N/A




                                                   1
 Case 1:19-cv-22656-FAM Document 9 Entered on FLSD Docket 07/09/2019 Page 2 of 2



                                  DECLARATION
         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that
         the foregoing statements are true




Dated: July 9, 2019




                                        Respectfully Submitted,




                                        /s/ Alberto R. Leal. `
                                               Alberto R. Leal
                                               Florida Bar No.: 1002345
                                        E-Mail:al@thelealfirm.com
                                        The Leal Law Firm, P.A.




                                        2
